I dissent. I am in accord with that part of the opinion upholding recovery of damages by the plaintiff, but I am unable to perceive any reasonable ground for the reduction of the award from $35,000 to $16,000. It appears that this modification of the judgment is primarily based upon the supposed similarity of the Damgaard case and the instant case. However, there is nothing in this record which points to any prejudice or passion on the part of the jury. The trial court, in which the discretion in this matter must be vested, so concluded in denying the motion for a new trial. This court has arbitrarily and as a result of considerations outside the record, determined that a certain sum is adequate compensation for the injury, in the face of a contrary determination by the jury and the trial court. I think that this is beyond its powers.